Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 1 of 10 PageID #: 2354




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KYLE HARVEY, Natural and Biological               )
Father of A.H., a Deceased Minor,                 )
                                                  )
            Plaintiff,                            )
                                                  )
      v.                                          )           Case No. 4:19-CV-902-NAB
                                                  )
GREAT CIRCLE, et al.,                             )
                                                  )
            Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Renewed Motion to Compel Disclosure and

Discovery and Sanctions. [Doc. 50.] Defendant filed a Memorandum in Opposition. [Doc. 54.]

Plaintiff then filed a Motion to Compel against third-party Missouri Department of Social Services

(“DSS”). [Doc. 57.] DSS filed a response. [Doc. 65.] Defendant Great Circle subsequently filed

a Motion to Compel against Plaintiff. [Doc. 59.] Plaintiff filed a response to Great Circle’s Motion

to Compel. [Doc. 63.] Great Circle filed a Reply Brief in Support of its Motion to Compel. [Doc.

69.] The Court held a hearing on all of these motions on May 20, 2020. The parties submitted

supplemental briefing after the hearing. [Docs. 73, 74.] Plaintiff’s counsel appeared by phone.

Defense counsel, movant DSS, and the Court participated using Skype. The Court ruled on most

of the discovery disputes on the record and will rule on the remaining disputes based on the parties’

briefing.

                                           I.         Background

       This case is a wrongful death action filed by Harvey asserting liability against Defendants

for the death of his child A.H. Harvey originally filed this action in state court asserting Missouri

state law claims of wrongful death due to negligence and intentional tort and wrongful death
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 2 of 10 PageID #: 2355




pursuant to 42 U.S.C. §§ 1983, 1985 against Defendants Great Circle and Kelly Ann Connelly.

On April 9, 2019, Defendant Great Circle removed this action from Missouri state court based on

federal question jurisdiction over the federal constitutional claims in Count III. [Doc. 1.]

                                       II.     Standard of Review

       District courts are accorded wide discretion in dealing with discovery matters. Centrix Fin.

Liquidating Trust v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 2013 WL 3225802, at *2 (E.D.

Mo. June 25, 2013) (citing Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988)). Because

discovery rules “‘should be construed to secure the just, speedy, and inexpensive determination of

every action,’ ... judges should not hesitate to exercise appropriate control over the discovery

process.” Miscellaneous Docket Matter No. 1 v. Miscellaneous Docket No. 2, 197 F.3d 922, 927

(8th Cir. 1999) (quoting Herbert v. Lando, 441 U.S. 153, 177, (1979)). Rule 26(b)(1) provides the

following guidelines regarding discovery:

                  Parties may obtain discovery regarding any nonprivileged
                  matter that is relevant to any party’s claim or defense and
                  proportional to the needs of the case, considering the
                  importance of the issues at stake in the action, the amount in
                  controversy, parties’ relative access to relevant information,
                  the parties’ resources, the importance of the discovery in
                  resolving the issues, and whether the burden or expense of the
                  proposed discovery outweighs its likely benefit.


Information need not be admissible in evidence to be discoverable. Id. “The District Court does

have discretion to limit the scope of discovery.” Credit Lyonnais v. SGC Int’l, Inc., 160 F.3d 428,

431 (8th Cir.1998) (citation omitted). “A party or any person from whom discovery is sought may

move for a protective order in the court where the action is pending.” Fed. R. Civ. P. 26(c)(1).

The court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense. Fed. R. Civ. P. 26(c)(1). A protective



                                                 2
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 3 of 10 PageID #: 2356




order may forbid inquiry into certain matters, or limit the scope of disclosure or discovery to certain

matters. Fed. R. Civ. P. 26(c)(1)(D).

       “Upon a showing by the requesting party that the discovery is relevant, the burden is on

the party resisting discovery to explain why discovery should be limited.” Dapron v Spire, Inc.,

329 F.R.D. 223, 227 (E.D. Mo. Jan. 9, 2019) (citing CitiMortgage, Inc. v. Allied Mortg. Group,

Inc., 2012 WL 1554908, at *2 (E.D. Mo. May 1, 2012)). “The party must demonstrate that

requested discovery does “not come within the broad scope of relevance defined pursuant to Rule

26(b)(1)....” Dapron, 329 F.R.D. at 227 (citing Jo Ann Howard & Assocs. v. Cassity, 303 F.R.D.

539, 542 (E.D. Mo. Nov. 19, 2014)). “However, although the standard of relevance in the context

of discovery may be broader than in the context of [admissibility], ‘this often intoned legal tenet

should not be misapplied so as to allow fishing expeditions in discovery.’” Ariel Preferred Retail

Group, LLC v. CWCapital Asset Mgmt., 2012 WL 1620506, at *3 (E.D.Mo. May 9, 2012) (quoting

Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir.1992)).

                                             III.       Discussion

       In accordance with the rulings made on the record at the hearing and the Court’s review of

the parties’ briefing, the following rulings are made regarding the discovery motions.

A.     Motion to Compel Directed at Movant DSS

       The Court granted DSS an additional 45 days to respond to Plaintiff’s subpoena. DSS has

provided documents responsive to requests 1 and 2. DSS stated it would provide responses to

requests 3 to 16 later during the same week. DSS stated that the requests numbered 17, 18, 19, 20,

21, and 22 were incredibly broad, because the search resulted in an astronomically high number

of documents. DSS stated that the e-mail correspondence required an incredible amount of “man




                                                    3
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 4 of 10 PageID #: 2357




hours to go through.” DSS also stated that request 19 requested information regarding the wrong

child. The time period begins after Plaintiff has provided revised narrower search terms to DSS.

B.         Motion to Compel Directed to Great Circle and Kelly Ann Connelly

           1.        Plaintiff’s Requests for Production 57, 58, 59

           The parties argued this motion before the Court and provided subsequent briefing regarding

these requests for production. Based on the argument at the hearing and the parties’ briefing, the

Court will deny Plaintiff’s request to overrule Defendant’s objections. Defendant objected to

providing documents without a court order, because Missouri law specifically prohibits Defendant

from disclosing the documents requested by Plaintiff. See Mo. Rev. Stat. § 210.150 (persons

disclosing confidential documents under Missouri statues subject to prosecution for Class A

misdemeanor). Plaintiff admitted that he could request the same documents from the State of

Missouri and that he wanted to publicly disclose the documents. Pursuant to Fed. R. Civ. P.

26(b)(2)(C) and 26(c)(1), the Court finds that exposure to criminal prosecution is an undue burden

and the discovery can be obtained from the State of Missouri. The case Pearson v. Miller, 211

F.3d 57 (3rd Cir. 2000), cited by Plaintiff, is not binding authority in this circuit and the statute at

issue in that case is not analogous to the Missouri statute at issue in this case.

           2.        Plaintiff’s Interrogatories 3, 14 and Requests for Production 50, 51, 56

           The Court denied Plaintiff’s requests to overrule the objections to Interrogatories 3 and 14

and Requests for Production of Documents 50, 51, and 56 for the reasons stated on the record.

           3.        Plaintiff’s Interrogatories 2(j), (k) 1

           The Court granted Plaintiff’s request to overrule Defendant’s objection on the record.




1
    This interrogatory was mislabeled as 1(j), (k) at the hearing and in the briefing.

                                                              4
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 5 of 10 PageID #: 2358




       4.      Plaintiff’s Interrogatory 19(f)

       The Court denied Plaintiff’s request to overrule Defendant’s objection on the record.

       5.      Plaintiff’s Request for Production 55

       The Court granted Plaintiff’s request in part and ordered Defendant to provide responses

regarding any corrective action plans for foster care services between 2012 and 2017.

       6.      Plaintiff’s Request for Production 56

       The Court ordered Plaintiff and Great Circle to confer regarding the scope of the

interrogatory, including, but not limited to, foster care services provided between 2012 and 2017.

The parties should meet regarding defining the scope of reporting similar incidents of mistreatment

of minors to the State of Missouri. If the parties are unable to resolve, the parties can seek the

Court’s guidance.

       7.      Plaintiff’s Requests for Production 60 and 61

       The hearing ended immediately after the parties’ argument on these requests. The Court

has considered the arguments and the parties’ briefing and will deny Plaintiff’s requests to overrule

Defendant’s objections. At the hearing, the Court advised the parties to work together to narrow

the scope of the requests, including, but not limited to, narrowing the requests to the provision of

foster care services.

       8.      Plaintiff’s Interrogatory 19 and Request for Production 46 Directed at

Connelly

       The Court reviewed the parties’ briefing on these discovery requests and will deny

Plaintiff’s request to overrule Defendant’s objections.




                                                 5
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 6 of 10 PageID #: 2359




C.     Great Circle’s Motion to Compel Directed at Plaintiff [Doc. 59.]

       Great Circle submitted Interrogatories and Requests for Production of Documents

(“RFPD”) to Plaintiff on April 2, 2020. The parties met and conferred on April 30, 2020 regarding

objections filed by the Plaintiff and were unable to reach an agreement.

       Interrogatories 1-11 requested the facts, documents, or other evidentiary support for

various paragraphs (Paragraphs 10, 12, 16, 17, 18, 19, 20, 21, 22, 29, 34, 51, 57) in Plaintiff’s

Petition. Plaintiff filed the following objection to Interrogatories 1-11:

                  Plaintiff objects on the basis that this is a contention
                  interrogatory and discovery is not yet closed. For that reason,
                  it is premature for Plaintiff to provide a full and complete
                  response. Plaintiff moves for a protective order pursuant to
                  Fed. R. Civ. P. 33(a)(2).

       Plaintiff stated that he should not have to answer the Interrogatories and produce the

documents requested for several reasons.         First, Plaintiff states that these are contention

interrogatories and it is premature to ask them to respond when Defendants and DSS have

produced “zero discovery.” Plaintiff asserted he needs discovery from the Defendants and DSS to

respond. Second, Plaintiff states that Defendant’s RFPD seeks work product. Defendant states

that the interrogatories and RFPD are not contention interrogatories, because it is seeking the

factual support for the allegations in Plaintiff’s Petition. Defendant also states that its RFPD does

not seek work product and Plaintiff should either produce the documents or state none.

       Here is one example of the Interrogatories:

                  1. Identify the facts, documents, or evidentiary support for
                  your factual contention in Paragraph 10 of your Petition that
                  the October 7, 2015 report identified Harris as a suspect in
                  causing injuries to Decedent that required her to seek medical
                  treatment on August 2, 2015, including identification of the
                  particular page number in the report.


                                                  6
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 7 of 10 PageID #: 2360




                 OBJECTION: Plaintiff objects on the basis that this is a
                 contention interrogatory and discovery is not yet closed. For
                 that reason, it is premature for Plaintiff to provide a full and
                 complete response. Plaintiff moves for a protective order
                 pursuant to FRCP 33(a)(2).


       Here is one example of the RFPD and Plaintiff’s objection:

                 1. Produce any documents, electronically stored information,
                 or other tangible things supporting your allegation in your
                 Petition that the October 7, 2015 report identified Harris as a
                 suspect in causing injuries to Decedent that required her to
                 seek medical treatment on August 2, 2015.

                 OBJECTION: Plaintiff objects on the basis the FRCP 34
                 does not authorize or obligate a litigant to interpret whether
                 documents support allegations of fact or law for the opposing
                 party. As noted in the comments to FRCP 26, “Rules 33
                 [Interrogatories] and 36 [Requests for Admission] have been
                 revised in order to permit discovery calling for opinions,
                 contentions, and admissions relating not only to fact but also
                 to the application of law to fact. Under those rules, a party and
                 his attorney or other representative may be required to
                 disclose, to some extent, mental impressions, opinions, or
                 conclusions. But documents or parts of documents containing
                 these matters are protected against discovery by this
                 subdivision. Even though a party may ultimately have to
                 disclose in response to interrogatories or requests to admit, he
                 is entitled to keep confidential documents containing such
                 matters prepared for internal use.: FRCP 26. Notably this does
                 not include FRCP 34. Beyond this, this request calls for
                 attorney work product and mental impressions as to how
                 documentary evidence supports claims, which is privileged .

       “[T]he purpose of discovery is to allow the parties to gain, at least, the basic information

necessary to prepare for trial or make an informed decision about settlement.” Desert Orchid

Partners, L.L.C., v. Transaction Sys. Architects, Inc., Nos. 8:02CV553, 8:02CV561, 2006 WL

1805936, at * 1 (D. Neb. June 28, 2006) (citing advisory committee notes to 1993 amendments to

Fed. R. Civ. P. 26). “Having basic information regarding the elements of a plaintiff’s claim “may



                                                7
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 8 of 10 PageID #: 2361




very well provide the defendants a ‘roadmap’ for further discovery decreasing the time and cost

of litigation.” Id.

        “An interrogatory may relate to any matter that may be inquired into under Rule 26(b).”

Fed. R. Civ. P. 33(a)(2). “An interrogatory is not objectionable merely because it asks for an

opinion or contention that relates to fact or the application of law to fact, but the court may order

that the interrogatory need not be answered until designated discovery is complete, or until a

pretrial conference or some other time.” Fed. R. Civ. P. 33(a)(2).

                      The term “contention interrogatories” refers to several types
                      of questions. They may ask another party to indicate what it
                      contends, to state all the facts on which it bases its contentions,
                      to state all the evidence on which it bases its contentions, or
                      to explain how the law applies to the facts. They are distinct
                      from interrogatories that request identification of witnesses or
                      documents that bear on the allegations.


In re Grand Casinos, Inc., 168 F.R.D. 615, 618 (D. Minn. 1998) (citing McCarthy v. Paine, Group,

Inc., 168 F.R.D. 448, 450 (D. Conn. 1996) (emphasis in original). “Contention interrogatories are,

generally speaking, permissible under Rule 33(a).” Leeb v. Charter Communications, Inc., No.

4:17-CV-2780 SRC, 2019 WL 4576450 at 5 (E.D. Mo. Sept. 20, 2019) (citing Starcher v.

Correctional Med. Sys., Inc., 144 F.3d 418, 421, n.2 (6th Cir. 1998)). “Contention interrogatories

may be helpful ‘in that they may narrow and define the issues for trial and enable the propounding

party to determine the proof required to rebut the responding party’s claim or defense.’”

Bituminous Cas. Corp. v. Scottsdale Ins. Co., No. 1:12-CV-84 SNLJ, 2013 WL 1411544 at *1

(E.D. Mo. Apr. 8, 2013). “[C]ontention interrogatories are overly broad and unduly burdensome

on their face if they seek ‘all facts’ supporting a claim or defense, such that the answering party is

required to provide a narrative account of its case.” Moses v. Halstead, 236 F.R.D. 667, 674 (D.

Kan. 2006). “Thus, … interrogatories may ‘properly ask for the ‘principal or material’ facts which


                                                      8
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 9 of 10 PageID #: 2362




support an allegation or defense.’      In addition, interrogatories may seek the identities of

knowledgeable persons and supporting documents for the ‘principal’ or ‘material’ facts supporting

an allegation or defense.” Moses, 236 F.R.D. at 674.

       A number of district courts in this circuit have held, however, “that contention

interrogatories need not be answered until discovery is complete or nearly complete in accordance

with Fed.R.Civ.P. 33(a)(2).” Coleman v. Dental Organization for Conscious Sedation, LLC, No.

4:10-CV-798 TIA, 2011 WL 2600407 at * 1 (citing Helmut v. Butterball, LLC, No. 4:08-CV-343

JLH, 2010 WL 4537096 at *1 (E.D. Ark. Nov. 3, 2010)); see also Cairo Marine Serv., Inc. v.

Homeland Ins. Co. of New York, No. 4:09CV1492 CDP, 2010 WL 4614693, at *3 (E.D. Mo. Nov.

4, 2010) (ordering party to respond to contention interrogatories where discovery was closed and

interrogatories were reasonable in scope, appropriately timed, and relevant to the case).

       Based on the foregoing, the Court will grant Defendant Great Circle’s Motion to Compel.

The interrogatories as written by Great Circle are not improper contention interrogatories. Plaintiff

can always supplement the discovery responses if additional information is uncovered during

discovery to provide a more complete response to the interrogatories or requests for production of

documents.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Renewed Motion to Compel Disclosure and

Discovery and Sanctions is GRANTED in part and DENIED in part as detailed above. [Doc.

50.]

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel against third-party

Missouri Department of Social Services is DENIED without prejudice as stated above. [Doc.

57



                                                 9
Case: 4:19-cv-00902-NAB Doc. #: 82 Filed: 08/04/20 Page: 10 of 10 PageID #: 2363




       IT IS FURTHER ORDERED that Defendant Great Circle’s Motion to Compel against

Plaintiff is GRANTED. [Doc. 59.]




                                         NANNETTE A. BAKER
                                         UNITED STATES MAGISTRATE JUDGE

Dated this 4th day of August, 2020.




                                        10
